DOWNEY, Judge.
Appellant and a co-defendant were charged in Count I with breaking and entering a vehicle, and in Count II with possession of burglarious tools. The trial court granted a motion for judgment of acquittal at the close of the state’s case as to Count II and reserved ruling on the mo*643tion as to Count I. Appellant was convicted of the. charge in Count I.
We have reviewed the evidence presented by the state and find it insufficient to create a prima facie case of breaking and entering a vehicle against appellant. The case presented by the state is circumstantial and is not wholly inconsistent with a reasonable hypothesis of innocence. Lockett v. State, Fla.App. 1972, 262 So.2d 253.
Thus, appellant’s motion for judgment of acquittal should have been granted as to all counts.
Accordingly, the judgment and sentence appealed from are reversed and the cause is remanded with directions to discharge appellant.
Reversed and remanded.
CROSS and MAGER, JJ., concur.